     Case 2:16-cv-00556-BWA-DPC Document 99 Filed 08/03/20 Page 1 of 16


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 THE ESTATE OF GREGORY                                            CIVIL ACTION
 ROMBACH AND DONNA MAHL
 ROMBACH, on behalf of minor child,                               NO. 16-556
 D.A.R.
                                                                  SECTION M (3)
 VERSUS

 JOE CULPEPPER, et al.


                                     ORDER & REASONS

       Before the Court is a motion for summary judgment filed by defendants the City of

Bogalusa (“Bogalusa”), and Joe Culpepper (Bogalusa Chief of Police), Scott Adams (Warden,

Bogalusa City Jail), Wendy O’Quin Perette (Mayor of Bogalusa), Otis Taylor (Bogalusa

employee), Louis Clark (Bogalusa employee), Lesley Knight (Bogalusa employee), Lisa Erwin

(Bogalusa employee), Leonard Powell (Bogalusa employee), and Lashonda Payton (Bogalusa

employee), in their official and individual capacities (collectively, “Defendants”).1 Plaintiffs the

Estate of Gregory Rombach and Donna Mahl Rombach, on behalf of the minor child, D.A.R.

(collectively, “Plaintiffs”), respond in opposition,2 and Defendants reply in further support of

their motion.3 Having considered the parties’ memoranda, the record, and the applicable law, the

Court issues this Order & Reasons granting the motion for summary judgment.

I.     BACKGROUND

       This case arises out of Gregory Rombach’s death while in custody at the Bogalusa City

Jail on July 9, 2015. The pertinent facts were recited by the Court in a previous Order &




       1
         R. Doc. 94.
       2
         R. Doc. 95.
       3
         R. Doc. 98.
      Case 2:16-cv-00556-BWA-DPC Document 99 Filed 08/03/20 Page 2 of 16


Reasons:4

                … At 1:52 a.m. on Monday, July 6, 2015, Mr. Rombach was arrested for
        shoplifting from a Walmart. During booking, the police learned that there was a
        warrant for Mr. Rombach’s arrest for failure to appear. Mr. Rombach was
        subsequently arrested per the warrant. At 2:55 a.m. on July 6, 2015, Mr.
        Rombach filled out a medical form, indicating that he had no medical conditions
        other than an allergy to penicillin. In the afternoon of July 6, 2015, Mr. Rombach
        was sentenced for failure to appear to fifteen days in custody or a $250.00 fine.
        Mr. Rombach’s arraignment for the shoplifting arrest was set for one week later,
        on July 13, 2015. Mr. Rombach was then returned to the custody of the Bogalusa
        City Jail.

                Mr. Rombach made three telephone calls from jail before he passed away.
        He first called his mother in the early hours of July 6, 2015, to tell her that he had
        been arrested and to ask that she bail him out of jail. He called his parents again,
        likely on July 7, 2015, when he spoke with his father. When asked how he was
        doing, Mr. Rombach responded, “Not so good, Dad.” Mr. Rombach also called
        his brother, but the record does not indicate when that call took place.

                At some point after booking, Mr. Rombach told jail personnel that he was
        withdrawing from heroin. Scott Adams, the warden of the jail, states in his
        affidavit that a nearby hospital told him that “there is no real treatment of
        withdrawal symptoms and it is sufficient for the jail to observe the inmate in
        withdrawal and provide plenty of hydration, aspirin, and malox-type products to
        assist the inmate with the symptoms experienced in going through withdrawal.”
        According to Warden Adams, “Rombach requested and was given a small dose of
        castor oil for relief of constipation.” There is no other evidence in the record of
        whether and how Mr. Rombach was treated for his withdrawal symptoms.

                Warden Adams’ employees had similar understandings of what jail policy
        required them do when an inmate was suffering from withdrawal symptoms.
        Louis Clark, a jail employee, testified in his deposition that inmates experiencing
        withdrawal symptoms are given “Imodium for diarrhea[,]” “ibuprofen for pain,
        [and] muscle spasm, and Emetrol [for] ... nausea.” Lisa Erwin, another jail
        employee, echoed Clark’s testimony in her own deposition when she testified that
        “[t]he only thing [the jail] give[s] [inmates] now is Emetrol, Imodium, and
        ibuprofen.” Erwin went on to explain that she didn’t have “any protocols” for
        inmates going through withdrawal, but agreed with Warden Adams that the
        nearby hospital had recommended treatment with over-the-counter medications.
        Erwin did not know if the hospital had told the jail how to know when an inmate’s
        withdrawal symptoms are severe enough to warrant professional medical
        attention.

                 At some point after informing jail personnel that he was in withdrawal,

        4
          This matter was originally assigned to a different section of this Court and was realloted to this section
upon the confirmation of the undersigned. R. Doc. 71.

                                                         2
Case 2:16-cv-00556-BWA-DPC Document 99 Filed 08/03/20 Page 3 of 16


 Mr. Rombach was moved to a private padded cell. Jail personnel said that the
 move was “because [Mr. Rombach] was being disruptive” and so jail personnel
 wanted to “observe [Mr. Rombach] better.” Jail personnel state that when
 questioned about his symptoms while in the private padded cell, Mr. Rombach
 “said he was fine and requested to go back to his cell[;]” a request that was
 accommodated. Christopher Flot, an inmate who was in the jail at the same time
 as Mr. Rombach, states that Mr. Rombach “was placed in a private cell after he
 repeatedly called for medical attention.” Mr. Flot states that Mr. Rombach was
 moved to the private cell on Mr. Rombach’s second day of incarceration, which
 was likely July 7, 2015.

         Mr. Flot’s declaration provides other details about Mr. Rombach’s time in
 jail. According to Mr. Flot, Mr. Rombach was assigned to the cell next to his,
 where the inmates were confined from 10:00 p.m. to 5:00 a.m. every day. Both
 Mr. Flot and Mr. Rombach had access to the same day room when not confined to
 their cells. Mr. Flot states that Mr. Rombach ate “very little food, which he
 vomited up.” Mr. Flot heard Mr. Rombach “ask to be taken to a hospital for
 medical attention.” According to Mr. Flot, a prison employee who heard Mr.
 Rombach’s request said that Mr. Rombach could not go to the hospital. Mr. Flot
 also states in his declaration that he “personally told Mr. Otis, Mr. Lewis, [and]
 Ms. Knight that [Mr. Rombach] did not feel well, was not eating and was
 vomiting, and [that Mr. Rombach] needed a doctor.” Mr. Flot also declares that
 the jail employees “did not make regular inspections of the cells when [the
 inmates] were on lockdown at night.”

         Another inmate was also aware that Mr. Rombach was not feeling well.
 Chadwick Hart, who either shared a cell with Mr. Rombach or Mr. Flot the night
 that Mr. Rombach passed away, told Detective David Miller that Mr. Rombach
 was throwing up at 11:00 p.m. on July 8, 2015, and that Mr. Rombach continued
 to throw up throughout the night. These statements are consistent with the prison
 report of Mr. Rombach’s death. When Detective Miller arrived at Mr. Rombach’s
 cell on July 9, 2015 to investigate Mr. Rombach’s death earlier that day, he saw
 vomit in the toilet in the cell. An autopsy was subsequently conducted; the cause
 of death was a “perforated duodenal ulcer with peritonitis.” The autopsy also
 revealed that Mr. Rombach had amphetamine, methamphetamine, and opiates in
 his system when he died.

         In January 2016, Plaintiffs filed the instant lawsuit. There are two distinct
 sets of defendants. All defendants have been sued in their individual and official
 capacities. One set is a group of John and Jane Does, who are described as
 employees of “the Bogalusa Police Department and/or of the City of Bogalusa
 and its jail.” The Amended Complaint alleges that these unnamed defendants are
 liable to Plaintiffs under 42 U.S.C. § 1983 for violating the [Fourth] and
 Fourteenth Amendments to the United States Constitution by denying Mr.
 Rombach necessary medical care, which resulted in his death. The Amended
 Complaint also alleges that these unnamed defendants are liable to Plaintiffs
 under Louisiana Civil Code Articles 2315, 2315.1, and 2316 for causing Mr.
 Rombach’s death.

                                          3
     Case 2:16-cv-00556-BWA-DPC Document 99 Filed 08/03/20 Page 4 of 16



                The other set of Defendants is a group of three named individuals: Joe
       Culpepper, the Chief of Police in Bogalusa; Scott Adams, the Warden of the
       Bogalusa City Jail; and Wendy O’Quin Perrette, the Mayor of the Bogalusa. The
       Amended Complaint alleges that the named defendants are liable to Plaintiffs for
       facilitating Mr. Rombach’s death through negligent hiring and training and failure
       to develop appropriate policies for inmates with medical needs. These allegations
       also appear to state a claim for municipal liability under the doctrine established
       by the United States Supreme Court in Monell v. Dep't of Soc. Servs., 436 U.S.
       658 (1978). The Amended Complaint also alleges that that the named defendants
       are liable for the actions of the unnamed defendants “under the principle of
       respondeat superior.”

               The named defendants then moved for summary judgment. Later that
       same day, Plaintiffs filed a motion for leave to file an amended complaint that
       properly names the John and Jane Doe defendants. The motion was referred to
       Magistrate Judge Wilkinson, who denied the motion without prejudice. Plaintiffs
       then filed a motion to continue trial, with the intention of reurging their motion
       for leave to file an amended complaint if a continuance was granted. The motion
       to continue trial was granted and Plaintiffs were given one week to file another
       motion for leave to file an amended complaint.5

       Because the proposed amended complaint did not affect Plaintiffs’ claims against the

originally-named defendants (Culpepper, Adams, and Perrett), the Court ruled on the motion for

summary judgment that was before it when the amended complaint was filed.6 The Court held

that Culpepper, Adams, and Perrett were entitled to qualified immunity as to the individual-

capacity claims brought against them under § 1983, because Plaintiffs “failed to raise a genuine

issue of material fact about whether any of the named Defendants violated Mr. Rombach’s

constitutional rights.”7 Accordingly, those claims were dismissed with prejudice.8 The Court

also granted summary judgment in favor of Culpepper, Adams, and Perrett dismissing with

prejudice the Louisiana state-law negligence claims against them, holding that they were

immune from suit for such claims because there was no evidence that they were personally




       5
         R. Doc. 52 at 1-7 (citations omitted).
       6
         Id. at 7.
       7
         Id. at 12.
       8
         Id. at 17.
                                                  4
     Case 2:16-cv-00556-BWA-DPC Document 99 Filed 08/03/20 Page 5 of 16


involved in the decision not to provide Rombach with additional medical care.9 Further, the

Court denied the motion without prejudice to re-urging it once the amended complaint was filed

as to all claims against the jail employees and Plaintiffs’ official-capacity claims against

Culpepper, Adams, and Perrett, which are municipal liability claims under Monell.10

       On March 26, 2018, Plaintiffs filed their second amended complaint adding Bogalusa as

a defendant and naming the following jail employees as defendants in their individual and

official capacities: Otis Taylor, Louis Clark, Lesley Knight, Lisa Erwin, Leonard Powell, and

Lashonda Payton (collectively, “jail employee defendants”).11 Plaintiffs allege that the jail

employee defendants are liable under § 1983 for violating the Fourth and Fourteenth

Amendments and Louisiana Civil Code articles 2315, 2315.1, and 2316, by refusing to provide

necessary medical attention to Rombach, which resulted in his death.12 Plaintiffs further allege

that the jail employee defendants knowingly and intentionally: (1) failed to respond to

Rombach’s complaints and need for medical care and were otherwise deliberately indifferent

thereto; (2) failed to ensure that Rombach had prompt, adequate and necessary medical care; (3)

caused Rombach to suffer physically and psychologically; (4) orchestrated, conducted,

condoned, ratified, and participated in the infliction of cruel and unusual punishment; and (5)

failed to prevent each other from violating Rombach’s rights.13 With respect to the Monell

claims, Plaintiffs allege that Bogalusa, and Culpepper, Adams, and Perrette, in their official

capacities, have a custom or policy of negligent and inadequate hiring, training, supervision, and

retention of jail employees in responding to medical complaints of detainees, which resulted in




       9
         Id. at 15-16.
       10
          Id. at 15.
       11
          R. Doc. 60 at 2-3.
       12
          Id. at 4-5.
       13
          Id. at 5.
                                                5
      Case 2:16-cv-00556-BWA-DPC Document 99 Filed 08/03/20 Page 6 of 16


deliberate indifference to the medical need of persons in their care and custody, including those

suspected of suffering from drug withdrawals.14

II.     PENDING MOTION

        The jail employee defendants argue that they are entitled to qualified immunity as to

Plaintiffs’ individual-capacity claims brought against them under § 1983 because plaintiffs

cannot prove “that any specific individual defendant committed any specific individual acts or

inactions that intentionally caused and/or intentionally contributed to the death of Rombach.”15

Defendants further allege that Plaintiffs’ § 1983 official-capacity claims fail because there is no

evidence of a constitutional violation or unconstitutional policy, both of which are required to

prevail under Monell.16 Defendants further argue that they are entitled to qualified immunity as

to the state-law claims, and there is no evidence of deliberate indifference or cruel and unusual

punishment.17

        In opposition, Plaintiffs argue that there are disputed issues of material fact regarding

whether individual officers acted with deliberate indifference to inflict cruel and unusual

punishment.18 Plaintiffs contend that the jail employee defendants knew that Rombach was

suffering from heroin withdrawal symptoms, which they contend is a serious medical need, and

ignored his requests for medical attention.19 According to Plaintiffs, had Rombach been taken to

the hospital, the true nature of his condition would have been discovered and he could have been

treated.20   Plaintiffs further argue that there are questions of fact regarding Defendants’

municipal, or Monell, liability because Defendants should have known that their policy regarding

the treatment of drug withdrawal symptoms with over-the-counter medication was deliberately


        14
           Id. at 5-6.
        15
           R. Doc. 94-1 at 2-13.
        16
           Id. at 14-16.
        17
           Id. at 16-24.
        18
           R. Doc. 95 at 6-14, 17-20.
        19
           Id.
        20
           Id. at 7-8.
                                                  6
        Case 2:16-cv-00556-BWA-DPC Document 99 Filed 08/03/20 Page 7 of 16


indifferent to a serious medical need.21 Finally, Plaintiffs argue that Defendants have not shown

that they are entitled to qualified immunity under state law.22

III.     LAW & ANALYSIS

       A. Summary Judgment Standard

         Summary judgment is proper “if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no genuine issue as

to any material fact and that the moving party is entitled to a judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)). “Rule 56(c)

mandates the entry of summary judgment, after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which the party will bear the burden of proof at trial.” Id. A

party moving for summary judgment bears the initial burden of demonstrating the basis for

summary judgment and identifying those portions of the record, discovery, and any affidavits

supporting the conclusion that there is no genuine issue of material fact. Id. at 323. If the

moving party meets that burden, then the nonmoving party must use evidence cognizable under

Rule 56 to demonstrate the existence of a genuine issue of material fact. Id. at 324.

         A genuine issue of material fact exists if a reasonable jury could return a verdict for the

nonmoving party.              See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1996).    The

substantive law identifies which facts are material. Id. Material facts are not genuinely disputed

when a rational trier of fact could not find for the nonmoving party upon a review of the record

taken as a whole. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986); Equal Emp’t Opportunity Comm’n v. Simbaki, Ltd., 767 F.3d 475, 481 (5th Cir. 2014).

“[U]nsubstantiated assertions,” “conclusory allegations,” and merely colorable factual bases are


         21
              Id. at 14-19.
         22
              Id. at 20-24.
                                                      7
     Case 2:16-cv-00556-BWA-DPC Document 99 Filed 08/03/20 Page 8 of 16


insufficient to defeat a motion for summary judgment. See Anderson, 477 U.S. at 249-50;

Hopper v. Frank, 16 F.3d 92, 97 (5th Cir. 1994). In ruling on a summary judgment motion, a

court may not resolve credibility issues or weigh evidence. See Delta & Pine Land Co. v.

Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). Furthermore, a court

must assess the evidence, review the facts, and draw any appropriate inferences based on the

evidence in the light most favorable to the party opposing summary judgment. See Tolan v.

Cotton, 572 U.S. 650, 656 (2014); Daniels v. City of Arlington, 246 F.3d 500, 502 (5th Cir.

2001). Yet, a court only draws reasonable inferences in favor of the nonmovant “when there is

an actual controversy, that is, when both parties have submitted evidence of contradictory facts.”

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citing Lujan v. Nat’l Wildlife

Fed’n, 497 U.S. 871, 888 (1990)).

       After the movant demonstrates the absence of a genuine dispute, the nonmovant must

articulate specific facts and point to supporting, competent evidence that may be presented in a

form admissible at trial. See Lynch Props., Inc. v. Potomac Ins. Co. of Ill., 140 F.3d 622, 625

(5th Cir. 1998); Fed. R. Civ. P. 56(c)(1)(A) & (c)(2). Such facts must create more than “some

metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. When the nonmovant

will bear the burden of proof at trial on the dispositive issue, the moving party may simply point

to insufficient admissible evidence to establish an essential element of the nonmovant’s claim in

order to satisfy its summary judgment burden. See Celotex, 477 U.S. at 322-25; Fed. R. Civ. P.

56(c)(B). Unless there is a genuine issue for trial that could support a judgment in favor of the

nonmovant, summary judgment must be granted. See Little, 37 F.3d at 1075-76.

   B. Section 1983 Claims

       Section 1983 provides a remedy against “every person,” who under color of state law,

deprives another of any rights secured by the Constitution and laws of the United States. 42


                                                8
     Case 2:16-cv-00556-BWA-DPC Document 99 Filed 08/03/20 Page 9 of 16


U.S.C. § 1983; Monell v. Dep't of Soc. Servs., 436 U.S. 658 (1978). The statute is not itself a

source of substantive rights; it merely provides a method for vindicating federal rights conferred

elsewhere. Olabisiomotosho v. City of Hous., 185 F.3d 521, 525 n.3 (5th Cir. 1999). To pursue

a claim under § 1983, a plaintiff must: (1) allege a violation of rights secured by the Constitution

or laws of the United States; and (2) demonstrate that the alleged deprivation was committed by

a person acting under color of state law. Sw. Bell Tel., LP v. City of Hous., 529 F.3d 257, 260

(5th Cir. 2008); see also West v. Atkins, 487 U.S. 42, 50 (1988).

       Section 1983 claims can be brought against a public official in his or her individual or

official capacity. Hafer v. Melo, 502 U.S. 21, 23 (1991). The governmental entity that the

official serves is the real-party-in-interest in an official-capacity suit, and such claims are

analyzed under the Monell doctrine. Id. at 25. To succeed on an individual-capacity § 1983

claim, a plaintiff must produce evidence establishing that the defendant, while acting under color

of state law, was personally involved in the deprivation of a right secured by the laws or

Constitution of the United States, or that the defendant’s wrongful acts were causally connected

to such a deprivation. James v. Tex. Collin Cty., 535 F.3d 365, 373 (5th Cir. 2008).

   C. Qualified Immunity

       The jail employee defendants contend that they are entitled to qualified immunity as to

Plaintiffs’ § 1983 claims against them in their individual capacities. Qualified immunity protects

a government official from liability for civil damages if his conduct does not violate “clearly

established statutory or constitutional rights of which a reasonable person would have known.”

Charlot v. City of Hous., 757 F. App’x 310, 312 (5th Cir. 2018) (quotation omitted). The

doctrine allows government officials “breathing room to make reasonable but mistaken

judgments, and protects all but the plainly incompetent or those who knowingly violate the law.”

Id. at 313 (quotation omitted). The Fifth Circuit has explained the purpose of the doctrine of


                                                 9
     Case 2:16-cv-00556-BWA-DPC Document 99 Filed 08/03/20 Page 10 of 16


qualified immunity this way: “Qualified immunity balances two important interests – the need to

hold public officials accountable when they exercise power irresponsibly and the need to shield

officials from harassment, distraction, and liability when they perform their duties reasonably.”

Pearson v. Callahan, 555 U.S. 223, 231 (2009). Qualified immunity involves not only immunity

from liability, but also immunity from suit.

       “A qualified immunity defense alters the usual summary judgment burden of proof.”

Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010) (citing Michalik v. Hermann, 422 F.3d

252, 262 (5th Cir. 2005)). “Once an official pleads the defense, the burden then shifts to the

plaintiff, who must rebut the defense by establishing a genuine fact issue as to whether the

official’s allegedly wrongful conduct violated clearly established law.” Id. (citing Michalik, 422

F.3d at 262). Thus, “[t]he plaintiff bears the burden of negating qualified immunity, but all

inferences are drawn in his favor.” Id. (citation omitted).

       In evaluating a claim of qualified immunity, courts consider: “(1) whether an officer’s

conduct violated a federal right and (2) whether this right was clearly established.” Charlot, 757

F. App’x at 313 (quotation omitted). “A right is clearly established when controlling authority –

or a robust consensus of persuasive authority – defines the contours of the right in question with

a high degree of particularity.” Id. (internal quotation marks and brackets omitted). “To be

clearly established, a right must be sufficiently clear that every reasonable official would have

understood that what he is doing violates that right.” Taylor v. Barkes, 575 U.S. 822, 135 S.Ct.

2042, 2044 (2015) (quotation omitted). It is not required that there be “a case directly on point,

but existing precedent must have placed the statutory or constitutional question beyond debate.”

Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). “Clearly established” means “settled law.” Dist.

of Columbia v. Wesby, 138 S. Ct. 577, 589-90 (2018) (meaning “it is dictated by ‘controlling




                                                10
     Case 2:16-cv-00556-BWA-DPC Document 99 Filed 08/03/20 Page 11 of 16


authority’ or ‘a robust consensus of cases of persuasive authority’”). Mere implication from

precedent does not suffice. Id. at 590. As the Fifth Circuit instructs:

        “This demanding standard protects ‘all but the plainly incompetent or those who
        knowingly violate the law.’” Wesby, 138 S. Ct. at 589 (quoting Malley v. Briggs,
        475 U.S. 335, 341 (1986)). In sum, [qualified immunity] “represents the norm,
        and courts should deny a defendant immunity only in rare circumstances.”
        Romero v. City of Grapevine, 888 F.3d 170, 176 (5th Cir. 2018). “It is the
        plaintiff’s burden to find a case in his favor that does not define the law at a high
        level of generality.” Vann v. City of Southaven, 884 F.3d 307, 310 (5th Cir.
        2018).

Rich v. Palko, 920 F.3d 288, 294 (5th Cir. 2019) (citations shortened). The central concern is

that “the official has fair warning that his conduct violates a constitutional right.” Delaughter v.

Woodall, 909 F.3d 130, 140 (5th Cir. 2018) (citation omitted).

        Plaintiffs’ complaint purports to allege violations of the Fourth, Eighth, and Fourteenth

Amendments related to lack of medical care to an inmate. The Eighth Amendment, which

prohibits cruel and unusual punishment, is violated when prison officials show deliberate

indifference to a prisoner’s serious medical needs. Estelle v. Gamble, 429 U.S. 97, 104 (1976)

(citation omitted).23 A serious medical need is “one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person would easily recognize the

necessity for a doctor’s attention.” Harrison v. Ash, 539 F.3d 510, 518 (6th Cir. 2008) (citation

omitted). Succeeding on a deliberate-indifference claim requires a plaintiff to show that “(1) the

official was ‘aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists,’ and (2) the official actually drew that inference.” Dyer, 964 F.3d at 380

(quoting Domino v. Tex. Dep’t of Criminal Justice, 239 F.3d 752, 755 (5th Cir. 2001)). A prison


        23
            The principles of the Eighth Amendment are applicable to pretrial detainees under the Fourteenth
Amendment, which “guarantees pretrial detainees a right ‘not to have their serious medical needs met with
deliberate indifference on the part of the confining officials.’” Dyer v. Houston, 964 F.3d 374, 380 (5th Cir. 2020)
(quoting Thompson v. Upshur Cty., 245 F. 3d 447, 457 (5th Cir. 2001)). Thus, the same standard applies to claims
of lack of medical care whether the prisoner is in a pre- or post-conviction status. Converse v. City of Kemah, 961
F.3d 771, 776 n.2 (5th Cir. 2020) (citing Hare v. City of Corinth, 74 F.3d 633, 639, 650 (5th Cir. 1996)). At the
time of his death, Rombach was imprisoned both posttrial on the failure-to-appear conviction, and pretrial on the
shoplifting charge.
                                                        11
     Case 2:16-cv-00556-BWA-DPC Document 99 Filed 08/03/20 Page 12 of 16


official’s “knowledge of a substantial risk is a question of fact subject to demonstration in the

usual ways, including inference from circumstantial evidence, and a factfinder may conclude that

a prison official knew of a substantial risk from the very fact that the risk was obvious.”

Hinojosa v. Livingston, 807 F.3d 657, 665 (5th Cir. 2015) (quoting Farmer v. Brennan, 511 U.S.

825, 842 (1994)).

       “Deliberate indifference is a difficult standard to meet; it will be found only where the

prison official ‘knows that inmates face a substantial risk of serious harm and disregards that risk

by failing to take reasonable measures to abate it.’” Elliott v. Dean, 249 F. App’x 333, 334 (5th

Cir. 2007) (quoting Farmer, 511 U.S. at 847).         Indeed, the Fifth Circuit has “consistently

recognized … that ‘deliberate indifference cannot be inferred merely from a negligent or even a

grossly negligent response to a substantial risk of harm.’” Dyer, 964 F.3d at 381 (quoting

Thompson, 245 F.3d at 458-59). To succeed on such a claim, the plaintiff must demonstrate that

the prison officials “refused to treat him, ignored his complaints, intentionally treated him

incorrectly, or engaged in any similar conduct that would clearly evince a wanton disregard for

any serious medical needs.” Rogers v. Boatright¸ 709 F.3d 403, 409 (5th Cir. 2013) (quotation

omitted).

       In this case, Rombach was actually experiencing two apparently unrelated medical

conditions, one known, the heroin withdrawal, and one unknown that caused his death, the

perforated ulcer. At intake, Rombach did not report that he had an ulcer, and in fact, there is no

evidence that anyone, including Rombach himself, knew about the condition. Thus, the jail

employee defendants cannot be held responsible for alleged deliberate indifference to this serious

medical need.

       Plaintiffs argue instead that the jail employee defendants ignored Rombach’s heroin

withdrawal symptoms, which they contend was a serious medical need, and that had they not,


                                                12
     Case 2:16-cv-00556-BWA-DPC Document 99 Filed 08/03/20 Page 13 of 16


Rombach’s ulcer would have been discovered and treated.                      Acute symptoms of substance

withdrawal may be a serious medical need.24 Quatroy v. Jefferson Par. Sheriff’s Office, 2009

WL 1380196, at *9 (E.D. La. May 14, 2009); Sylvester v. City of Newark, 120 F. App’x 419, 423

(3d Cir. 2005); see also Thompson, 245 F.3d at 457 (post-2015 case); Freeland v. Tarrant Cty.,

789 F. App’x 406, 409 (5th Cir. 2019) (same). There is no evidence in the record regarding the

expected symptoms of heroin withdrawal to serve as a baseline against which to compare the

acuity of Rombach’s alleged symptoms. Thus, the Court will assume for purposes of this Order

& Reasons, without deciding, that Rombach exhibited acute symptoms of heroin withdrawal.

        Even assuming that Rombach’s heroin withdrawal symptoms rose to the level of a

serious medical need, Plaintiffs have not presented adequate summary-judgment evidence that

any of the jail employee defendants were deliberately indifferent to that need. Plaintiffs rely on

the deposition testimony of Christopher Flot to prove deliberate indifference. Flot was an inmate

at the jail at the time of Rombach’s incarceration and death.25 Flot testified at his deposition that

Romboch begged some unnamed guards “to take him to the hospital because he was detox.”26

Flot also testified that, on the second day Rombach was in jail, Rombach asked Clark to take him

to the hospital to get medicine to address his “detoxing,” but Clark refused.27 Flot also testified

that Rombach made the same request of Clark the next day, which was again refused.28

Although Flot testified that Rombach was not eating or drinking and was throwing up, Flot did




        24
            Plaintiffs have not pointed to an Eighth or Fourteenth Amendment deliberate-indifference case where the
imprisoned decedent was suffering from heroin withdrawal symptoms that masked another serious medical
condition that was the ultimate cause of death. Accordingly, it is difficult to see how the constitutional right of
which Plaintiffs complain can have been clearly established in 2015 at the time of the events in question.
         25
            R. Doc. 95-3 at 2-3.
         26
            Id. at 3.
         27
            Id. at 6-7.
         28
            Id. at 7.
                                                        13
     Case 2:16-cv-00556-BWA-DPC Document 99 Filed 08/03/20 Page 14 of 16


not testify that any guard was aware of this.29 Flot further testified that Clark brought Rombach

to the padded cell in the front of the jail.30

        Neither Flot’s deposition testimony, nor any other evidence in the record, establishes that

any particular jail employee defendant, even Clark, was aware of facts from which the inference

could be drawn that a substantial risk of serious harm to Rombach existed due to his heroin

withdrawal symptoms or any other condition. Flot establishes that Clark, at most, knew that

Rombach was experiencing symptoms of heroin withdrawal, but there is no information about

exactly what Clark, or any other jail employee defendant, knew about the severity of those

symptoms. Further, Erwin testified at her deposition that she decided to move Rombach to the

padded cell for his own safety.31 She was concerned that the other inmates would “jump”

Rombach because he was banging on the door and hollering due to the heroin withdrawal.32

Erwin observed Rombach in the padded cell but does not remember anything specific about

Rombach’s condition from her observations.33          Moreover, Knight testified that she gave

Rombach castor oil to treat a symptom of his substance withdrawal.34 There is no other mention

of what any other jail employee knew or did prior to Rombach’s death.

        In sum, there is no evidence establishing that any particular jail employee defendant

knew that Rombach may have been suffering from acute heroin withdrawal symptoms – much

less the perforated ulcer that caused his death. Nor is there any evidence that any particular jail

employee defendant drew the inference that Rombach had a serious medical need. As a result,

the jail employee defendants are entitled to qualified immunity on Plaintiffs’ individual-capacity

§ 1983 claims, and those claims are DISMISSED WITH PREJUDICE.



        29
           Id.
        30
           Id. at 12.
        31
           R. Doc. 94-14 at 16-17.
        32
           Id.
        33
           Id. at 18.
        34
           R. Doc. 94-15 at 15-16.
                                                 14
    Case 2:16-cv-00556-BWA-DPC Document 99 Filed 08/03/20 Page 15 of 16


   D. Official-Capacity (Monell) Claims

       To succeed on an official-capacity claim or claim against the governmental entity under

Monell, the plaintiff must establish: (1) an official policy or custom, of which (2) a policymaker

can be charged with actual or constructive knowledge, and (3) a constitutional violation whose

“moving force” is that policy or custom. Valle v. City of Hous., 613 F.3d 536, 541-42 (5th Cir.

2010) (quotation and citation omitted).

       In the prior summary judgment ruling in this case, the Court held that:

       Plaintiffs have provided no evidence that Warden Adams’ policy was deficient;
       observing inmates going through withdrawal, treating them with over-the-counter
       medication and hydration, and seeking professional medical assistance in
       emergent situations is essentially what Plaintiffs allege should have been afforded
       Mr. Rombach.35

This has not changed. Plaintiffs still have not produced any evidence that Warden Adams’s

policy for inmates experiencing substance withdrawal was deficient. Moreover, Plaintiffs have

not proved a requisite underlying constitutional violation because they cannot prove that any of

the individually-named plaintiffs were deliberately indifferent to Rombach’s serious medical

need. Therefore, Plaintiffs’ official-capacity claims against all individually-named defendants

and Bogalusa are DISMISSED WITH PREJUDICE.

   E. State-Law Claims against the Jail Employee Defendants

       Plaintiffs allege that the jail employee defendants are liable under Louisiana state law for

negligently causing Rombach’s death. To succeed on such a claim, a plaintiff must prove a duty,

breach of that duty, cause-in-fact, proximate cause, and actual damages. Brown v. Lee, 639 So.

2d 897, 898-99 (La. App. 1994). Under Louisiana law,

       A police officer owes a duty to a prisoner to protect him from harm and to
       preserve his safety. The police officer must do what is reasonable under the
       circumstances[, and] owes a higher degree of care to an intoxicated person than to
       one who is more capable of caring for himself. It is the duty of the officer to see


       35
            R. Doc. 52 at 14.
                                               15
      Case 2:16-cv-00556-BWA-DPC Document 99 Filed 08/03/20 Page 16 of 16


       that reasonable medical service is provided to a prisoner if and when his physical
       condition discloses the need for such services.

Id. at 899 (citations omitted). Louisiana law has its own qualified immunity provision that

exempts “public entities or their officers or employees” from liability “based upon the exercise

or performance or the failure to exercise or perform their policymaking of discretionary acts

when such acts are within the course and scope of their lawful powers and duties.” La. R.S.

9:2798.1(B).

       As discussed above, there is no evidence establishing that any of the individual jail

employee defendants were aware that Rombach needed medical attention. At most, some jail

employees knew that Rombach was experiencing heroin withdrawal, but there is no evidence

that they had any knowledge that his symptoms of such were severe enough to warrant medical

attention. Hence, there is no evidence establishing that any individual jail employee defendant

acted outside the course and scope of his or her duties as would render inapplicable the immunity

provided by Louisiana law. Therefore, Plaintiffs state-law claims against the jail employee

defendants are DISMISSED WITH PREJUDICE.

IV.    CONCLUSION

       Accordingly, for the foregoing reasons,

       IT IS ORDERED that defendants’ motion for summary judgment (R. Doc. 94) is

GRANTED, and Plaintiffs’ claims are DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 3rd day of August, 2020.




                                                      ________________________________
                                                      BARRY W. ASHE
                                                      UNITED STATES DISTRICT JUDGE



                                                 16
